Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 18, 1989, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Upon being advised that he would have to relocate to the employer’s downtown location, claimant refused to move unless he received a raise because he lived closer to the office at which he was working. Since the testimony reveals that claimant was informed at the time he was hired that he would be required to work at the downtown location when it opened and his work load was not increasing, this request to move did not amount to a substantial change in the terms and conditions of his employment and claimant’s refusal was for purely personal reasons. The decision that claimant voluntarily left his employment without good cause is therefore supported by substantial evidence (see, Matter of Nonnon [Ross], 74 AD2d 943; Matter of Siff [Catherwood] 32 AD2d 699). Finally, the notice of determination specifically advised claimant that he had the right to be represented by an attorney and his contention to the contrary is therefore without merit.
Decision affirmed, without costs. Mahoney, P. J., Casey, Weiss, Mikoll and Yesawich, Jr., JJ., concur.